



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salinas, 2015 ONCA 546

DATE: 20150721

DOCKET: C57758

Doherty, Gillese and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Colleen Salinas

Appellant

Michael A. Johnston and Matthew B. Day, for the
    appellant

Gavin MacDonald, for the respondent

Heard:  July 20, 2015

On appeal from the convictions entered by Justice C.A.
    Kehoe of the Ontario Court of Justice, dated September 13, 2013 and the
    sentence imposed on September 19, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We must reject the appellants submissions.  The case was factually
    straightforward and turned largely on credibility assessments.

[2]

While the appellant has pointed to at least one factual error in the
    reasons, and to other parts of the evidence which were not referred to by the
    trial judge, neither amounts to a material misapprehension of the evidence or
    an unbalanced scrutiny of the evidence of the appellant when compared to that applied
    to the evidence of the Crown witnesses, including the police officers.

[3]

The appellant acknowledges there was evidence capable of supporting the
    convictions.  We would not interfere.

[4]

As we would uphold the convictions, the sentence appeal on the obstruct
    police charge is effectively moot.

[5]

The appeal is dismissed.


